Daniels, J.:
By the judgment from which the appeal has been taken the defendant has been held liable for stipulated damages fixed by a contract entered into between himself and the plaintiff. . By the terms of this contract he became obligated to deliver to the plaintiff a eer*143tain quantity of yellow pine timber to be obtained from Fernandina, Florida, or other suitable port. He was unable to obtain it from Fernandina, because of the prevalence of yellow fever at that place, and to excuse himself from liability upon the contract, which he did not in fact perform, he proposed upon the trial to prove all the allegations contained in the third defense stated in the answer. This was objected to as incompetent, and as ^instituting no defense. The objection was sustained, and to that ruling an exception was taken on behalf of the defendant. This third answer was in the following terms:
That upon the stoppage of the mills at Fernandina, as hereinbefore set forth, he entered into negotiations with one Bacon, of Savannah, Georgia, for the purchase and delivery in Brooklyn to the order of the defendant of certain quantities and descriptions of timber and lumber, which he, the said Bacon then had, and that he would have succeeded in purchasing the same from said Bacon, but 'for the interference and acts of the plaintiff as hereinafter set forth, and that thereupon and thereby the defendant would have been enabled td deliver, and would have delivered to the plaintiff the timber and lumber in said agreement mentioned within the time therein specified, and would thereby have made a profit out of said transaction of at least $500.
That the plaintiff learning that the said Bacon had said timber and lumber on hand, and that the defendant was negotiating for the purchase of the same, to enable him, the defendant, to comply with the terms of the said agreement between plaintiff and defendant, for the purpose of preventing the defendant from suoeeeding in said negotiation, he, the ■ plaintiff, opened negotiations with said Ba-vn, and so wrought, upon said Baoon as to induce him to decline and refuse to sell said timber and lumber to defendant.
That by said acts of the plaintiff, defendant was unable to deliver any portion of said timber or lumber to the plaintiff, on or before the 25th day of October, 1877, and was thereby prevented from making a profit out of said transaction of at least $5Q0, to his damages in the sum of $500, which said sum was due to jjhe defendant at and before the commencement of this action, and which is still unpaid.
By this answer it was alleged, and the defendant proposed to *144prove the truth of the allegation, that the plaintiff, for the purpose of preventing him from obtaining the timber at Savannah, entered into negotiations for the purchase of it himself from the person having it, and induced him to decline and refuse to sell such timber and lumber to the defendant. By this interference of the plaintiff he prevented the defendant from performing his contract, and his acts, attended with that result, were stated to have been actuated with the intention of preventing such performance. Under the settled principle of law, which is no more than the principle of fair dealing, this excused the defendant from delivering the timber as he had agreed to by the terms of the contract in the case. The law will not permit a party who has become entitled to the performance of an agreement by another so to intervene as to prevent such performance being made, and then on the basis of such failure to claim damages against the party prevented, because of his omission to perform his agreement. (Fleming v. Gilbert, 3 Johns., 528, 531; Stewart v. Keteltas, 36 N. Y, 388, 390; Dexter v. Norton, 47 N. Y., 62; Borden v. Borden, 5 Mass., 67; Marshall v. Craig, 1 Bibb., 379,; Shaw v. Hind, 3 id., 371.)
If the proof offered to be made under this'division of the defendant’s answer had been received, it would have constituted a legal defense against the plaintifE’s claim, for it would have entitled the defendant to the full benefit of this well settled, legal principle. The judgment and order denying the motion for a new trial should, therefore, be reversed and the verdict set aside, and a new trial ordered, with costs to the defendant to abide the event.
Brady, P. J., concurred.